Citation Nr: 0807230	
Decision Date: 03/03/08    Archive Date: 03/12/08

DOCKET NO.  03-00 422A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to an increased evaluation for chondromalacia 
of the right knee, currently evaluated as 10 percent 
disabling.

2.  Entitlement to an increased evaluation for chondromalacia 
of the left knee, currently evaluated as 10 percent 
disabling.

3.  Entitlement to service connection for a psychiatric 
disorder to include post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Kelli A. Kordich, Counsel


INTRODUCTION

The veteran served on active duty from November 1970 to 
November 1972.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina, which denied the benefits sought on 
appeal.

In July 2005, the veteran testified at a personal hearing 
before the undersigned Veterans Law Judge.  A transcript of 
this hearing was prepared and associated with the claims 
folder.

The Board remanded the appeal in November 2005 for further 
development.  

The issue of entitlement to service connection for a 
psychiatric disorder to include PTSD is addressed in the 
REMAND portion of the decision below and is REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.


FINDINGS OF FACT

1.  The service-connected right knee disability is 
manifested, functionally, by range of motion from 0 to 135 
degrees, and complaints of pain; there is no medical evidence 
of subluxation or lateral instability, ankylosis, dislocation 
of semi-lunar cartilage, or impairment of the tibia or 
fibula.

2.  The service-connected left knee disability is manifested, 
functionally, by range of motion from 0 to 90 and to 135 
degrees with complaints of pain; there is no medical evidence 
of subluxation or lateral instability, ankylosis, dislocation 
of semi-lunar cartilage, or impairment of the tibia or 
fibula.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for 
chondromalacia of the right knee are not met.  38 U.S.C.A. §§ 
1155, 5103, 5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.159, 3.321(b), 4.1, 4.3, 4.7, 4.10, 4.14, 4.25, 4.40, 
4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5010, 5256, 5257, 
5258, 5259, 5260, 5261, 5262 (2007).

2.  The criteria for a rating in excess of 10 percent for 
chondromalacia of the left knee are not met.  38 U.S.C.A. §§ 
1155, 5103, 5103A, 5107; 38 C.F.R. §§ 3.159, 3.321(b), 4.1, 
4.3, 4.7, 4.10, 4.14, 4.25, 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Codes 5003, 5010, 5256, 5257, 5258, 5259, 5260, 
5261, 5262.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Increased rating claims

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities, which 
is based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  If two 
evaluations are potentially applicable, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 55 (1994).  Nevertheless, the Board 
acknowledges that a claimant may experience multiple distinct 
degrees of disability that might result in different levels 
of compensation from the time the increased rating claim was 
filed until a final decision is made.  Hart v. Mansfield, 21 
Vet. App. 505 (2007).  The analysis in the following decision 
is therefore undertaken with consideration of the possibility 
that different ratings may be warranted for different time 
periods.

Right and left knee 

By a rating decision dated in February 1973, the veteran was 
granted service connection for chondromalacia of the knees 
and assigned a 10 percent disability evaluation of each knee 
from November 25, 1972.  The veteran was granted a temporary 
total rating on his right knee based on surgery from January 
14, 1979 to March 30, 1979 and the 10 percent disability 
rating was resumed as of April 1, 1979.  The evaluations have 
remained in effect.

The veteran's bilateral knee disability is rated as 10 
percent disabling under 38 C.F.R. § 4.71a, Diagnostic Code 
5271.

Pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5003, 
degenerative arthritis (to include hypertrophic or 
osteoarthritis) established by x-ray findings will be rated 
on the basis of limitation of motion under the appropriate 
diagnostic codes for the specific joint or joints involved 
(here, Diagnostic Code 5260, for limitation of flexion of the 
leg, and Diagnostic Code 5261, for limitation of extension of 
the leg). When, however, the limitation of motion of the 
specific joint or joints involved is noncompensable under the 
appropriate diagnostic codes, a 10 percent rating is 
assignable each such major joint or group of minor joints 
affected by limitation of motion, to be combined, not added, 
under Diagnostic Code 5003.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.

Under Diagnostic Code 5257, pursuant to which recurrent 
subluxation or lateral instability is rated, a 10 percent 
rating is assigned for slight impairment, a 20 percent rating 
is assigned for moderate impairment, and a 30 percent rating 
is assigned for severe impairment.

VA General Counsel has held that separate ratings under 38 
C.F.R. § 4.71a, Diagnostic Code 5260 (limitation of flexion 
of the leg) and Diagnostic Code 5261 (limitation of extension 
of he leg), may be assigned for disability of the same joint. 
VAOGCPREC 9-2004; 69 Fed. Reg. 59990 (2004).

Under Diagnostic Code 5260, a 10 percent rating is warranted 
for flexion limited to 45 degrees, a 20 percent rating is 
warranted for flexion limited to 30 degrees, and a 30 percent 
rating is warranted for flexion limited to 15 degrees.

Under Diagnostic Code 5261, a 10 percent rating is warranted 
for extension limited to 10 degrees, a 20 percent rating is 
warranted for extension limited to 15 degrees, a 30 percent 
rating is warranted for extension limited to 20 degrees, a 40 
percent rating is warranted for extension limited to 30 
degrees, and a 50 percent rating is warranted for extension 
is limited to 45 degrees.

For purposes of this decision, the Board notes that normal 
range of motion for the knee is flexion to 140 degrees and 
extension to 0 degrees.  38 C.F.R. § 4.71, Plate II (2007).

When evaluating musculoskeletal disabilities, VA may, in 
addition to applying schedular criteria, consider granting a 
higher rating in cases in which the claimant experiences 
additional functional loss due to pain, weakness, excess 
fatigability, or incoordination, to include with repeated use 
or during flare-ups, and those factors are not contemplated 
in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 
4.45; DeLuca v. Brown, 8 Vet. App. 202 (1995).  The 
provisions of 38 C.F.R. §§ 4.40 and 4.45 are to be considered 
in conjunction with the diagnostic codes predicated on 
limitation of motion (see Johnson v. Brown, 9 Vet. App. 7 
(1996)).

Under Diagnostic Code 5257, pursuant to which recurrent 
subluxation or lateral instability is rated, a 10 percent 
rating is assigned for slight impairment, a 20 percent rating 
is assigned for moderate impairment, and a 30 percent rating 
is assigned for severe impairment.

Considering the pertinent evidence of record in light of the 
above-noted legal authority, the Board finds that the 
preponderance of the evidence is against assignment of 
schedular ratings in excess of 10 percent for the veteran's 
right and left knee disabilities at any time during the 
appeal period.

At an August 2002 VA examination, range of motion of the 
bilateral knees was 0 to 120 degrees.  They were stable to 
anterior, posterior, varus, and valgus stress.  He had no 
effusion.  He had significant joint line tenderness, medial 
greater than lateral and also had some patellofemoral 
crepitus and pain.  He had 4/5 quadriceps strength.  His knee 
was stable to anterior, posterior, varus, and valgus stress.  
He had approximately 10 degrees genu varum deformity of his 
bilateral knees.  X-rays showed minimal degenerative change 
in the medial joint compartments bilaterally, left greater 
than right with very minimal medial joint compartment 
narrowing on the left.  There was small suprapatellar 
effusions bilaterally.  

At his July 2005 Travel Board hearing, the veteran testified 
that he used bilateral crutches because of weakness and 
instability in his knees.  He stated he could not stand for 
long periods of time and his knees would give out on him.  

At a May 2006 VA examination, it was noted the veteran walked 
with bilateral Lofstrand crutches.  He had indicated that he 
had sought medical treatment in the past and tried multiple 
medications.  He was essentially released from medical care 
by his primary care physician because of an inability to 
adequately treat the pain.  

The examination showed quadriceps, hamstrings, and muscular 
strength was intact.  He had not significant lower extremity 
malalignment on examination.  He had no tenderness to 
palpation of his patella or his mediolateral joint spaces.  
He had no effusion and did not have hypersensitivity, even to 
light touch, of his proximal tibial metaphyses bilaterally.  
His knees were grossly ligamentously stable.  He had a well 
healed horizontal surgical incision over the medial joint 
line on the right.  He had range of motion on the right side 
from full extension to greater than 135 degrees.  He had some 
mild pain throughout range of motion; otherwise, he was able 
to tolerate this.  Range of motion of his left knee was from 
full extension to approximately 90 degrees with mild pain and 
was significantly painful, but the examiner was able to get 
him up to greater than 135 degrees on the left side as well 
as with gentle pressure.  

X-rays from 2002 were noted showing minimal degenerative 
changes and some bony changes on the proximal medial 
metaphysic of the right knee consistent with either an old 
healed fracture or some kind of exostosis possibly associated 
with his previous surgery.  The examiner noted that range of 
motion testing was not further limited on repetitive testing.  

Considering the pertinent evidence of record in light of the 
above-noted legal authority, the Board finds that the 
preponderance of the evidence is against assignment of a 
schedular rating in excess of 10 percent for the veteran's 
right and left knee disabilities.

As indicated above, the May 2006 VA examination revealed 
range of motion from 0 to 135 degrees.  Although the examiner 
noted that the left knee was from full extension to 
approximately 90 degrees with mild pain and was significantly 
painful, the examiner was able to get him up to greater than 
135 degrees on the left side as well as with gentle pressure.  
Given the pain on extreme range of motion on the left side 
and even if the Board were to concede that the 90 degrees was 
the range of motion, there would still have to be an 
objective showing of significant loss of motion to warrant 
assignment of any higher rating under either Diagnostic Code 
5260 or 5261.  Such is not the case here.  Therefore, even 
taking into account the veteran's alleged loss of motion due 
to pain, his adverse symptomatology does not equate to the 
criteria for either a higher or a separate evaluation under 
Diagnostic Code 5260 and/or Diagnostic Code 5261.  See 38 
C.F.R. §§ 4.2, 4.3, 4.7, 4.45, 4.71a; DeLuca.

In reaching this decision the Board considered the provisions 
of 38 C.F.R. §§ 4.40 and 4.59; however, there is no evidence 
that pain is productive of disuse atrophy, skin changes, or 
objectively demonstrable weakness.  Thus, while the Board 
acknowledges the appellant's complaints of pain, given the 
objective findings pertaining to actual functional loss 
notably to the left knee, the overall record indicates that 
he is adequately compensated for such pain by the 10 percent 
ratings assigned to his right and left knee.

Although the May 2006 VA examiner noted the veteran walked 
with bilateral Lofstrand crutches.  None of the examiners 
found objective evidence of bilateral knee instability or 
recurrent subluxation.  Therefore, the record does not 
provide a basis for warranting an evaluation in excess of 10 
percent under Diagnostic Code 5257.

The Board further points out that there is no other 
potentially applicable diagnostic code pursuant to which a 
rating in excess of 10 percent could be assigned for the 
bilateral knee disability.  In this regard, the Board notes 
that it is neither contended nor shown that the veteran's 
service-connected knee disabilities involve ankylosis 
(Diagnostic Code 5256), dislocated semilunar cartilage 
(Diagnostic Code 5258), or impairment of the tibia or fibula.  
See 38 C.F.R. § 4.71a.

The above determinations are based upon consideration 
pertinent provisions of VA's rating schedule.  Additionally, 
the Board finds that there is no showing that the service-
connected bilateral knee disability reflects so exceptional 
or so unusual a disability picture as to warrant the 
assignment of any higher rating on an extra-schedular basis.  
See 38 C.F.R. § 3.321(b)(1).  In this regard, the Board notes 
that the disability is not objectively shown to markedly 
interfere with employment (i.e., beyond that contemplated in 
the assigned rating), to warrant frequent periods of 
hospitalization, or to otherwise render impractical the 
application of the regular schedular standards.  In the 
absence of evidence of any of the factors outlined above, the 
criteria for invoking the procedures set forth in 38 C.F.R. § 
3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 
337, 338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

For all the foregoing reasons, the Board finds that the claim 
for ratings in excess of 10 percent for the service-connected 
knee disabilities must be denied.  In reaching this 
conclusion, the Board has considered the benefit-of-the-doubt 
doctrine; however, as the preponderance of the evidence is 
against the veteran's claim, that doctrine is not for 
application in the instant appeal.  See 38 U.S.C.A. § 
5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert v. Derwinski, 1 
Vet. App. 49, 53-56 (1990).

Duties to notify and assist

Before addressing the merits of the veteran's claims on 
appeal, the Board is required to ensure that the VA's "duty 
to notify" and "duty to assist" obligations have been 
satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 
2007); 38 C.F.R. § 3.159 (2007). 

The VA is required to assist a claimant in obtaining evidence 
necessary to substantiate a claim but is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  The VA is required to notify a claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, the VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, the VA will attempt to 
obtain on behalf of the claimant.  In addition, the VA must 
also request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.

In addition, the Board notes that the United States Court of 
Appeals for Veterans Claims (Court) has held that the plain 
language of 38 U.S.C.A. § 5103(a) requires that notice to a 
claimant be provided "at the time" of, or "immediately 
after," the VA's receipt of a complete or substantially 
complete application for VA-administered benefits.  Pelegrini 
v. Principi, 18 Vet. App. 112, 119 (2004).

In June 2002 and December 2005 letters the RO sent the 
veteran the required notice.  The letter specifically 
informed him of the type of evidence needed to support the 
claim, who was responsible for obtaining relevant evidence, 
where to send the evidence, and what he should do if he had 
questions or needed assistance.  He was told to submit all 
pertinent evidence he had in his possession pertaining to the 
claim.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

The timing notification requirements listed in 38 C.F.R. 
§ 3.159 should include all downstream issues of the claim.  
(i.e., the initial-disability-rating and effective-date 
elements of a service-connection claim).  See Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).  In the present appeal, 
although the veteran was not specifically provided the notice 
required by Dingess, until April 2007, the Board finds that 
there is no prejudice to the veteran in proceeding with the 
issuance of a final decision.  See Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993) (where the Board addresses a question 
that has not been addressed by the agency of original 
jurisdiction, the Board must consider whether the appellant 
has been prejudiced thereby).  In the instance in which the 
Board has assigned a higher disability evaluation, the agency 
of original jurisdiction will be responsible for addressing 
any notice defect with respect to the effective date elements 
when effectuating the award.  With respect to the claims that 
have been denied, no disability ratings or effective dates 
will be assigned, so there can be no possibility of any 
prejudice to the veteran in not notifying him of the evidence 
pertinent to these elements.

To the extent that the veteran should have been provided the 
notice required by Vazquez-Flores v. Peake, No. 05-0355, 
(U.S. Vet. App. January 30, 2008), concerning claims for 
increase, the Board concludes that he was not prejudiced in 
this instance, as he was given specific notice concerning the 
rating criteria for each disability at issue in both the 
rating decision and the statement of the case.  Consequently, 
he had actual notice of the specific rating criteria for each 
disability, and why a higher rating had not been assigned, as 
well as an opportunity to present evidence and argument to 
support a higher rating.

In this case the veteran received the required notice prior 
to the adverse rating action that is the subject of this 
appeal.  

With respect to VA's duty to assist the appellant, the RO has 
obtained the veteran's service medical records and the 
veteran has been provided VA medical examinations.  The 
veteran has been accorded ample opportunity to present 
evidence and argument in support of the appeal.  The veteran 
testified at a July 2005 Travel Board hearing.  
Significantly, neither the veteran nor his representative has 
identified, and the record does not otherwise indicate, any 
additional pertinent records.  

In sum, the Board is satisfied that the originating agency 
properly processed the veteran's claim after providing the 
required notice and that any procedural errors in the 
development and consideration of the claims by the 
originating agency were insignificant and non-prejudicial to 
the veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  


ORDER

Entitlement to an evaluation in excess of 10 percent for 
chondromalacia of the right knee is denied.

Entitlement to an evaluation in excess of 10 percent for 
chondromalacia of the left knee is denied. 


REMAND

The veteran claims entitlement to service connection for a 
psychiatric disability to include PTSD due to inservice 
assaults.  

In regard to the personal assault, VA has established special 
evidentiary development procedures, including the 
interpretation of behavioral changes by a clinician and 
interpretation in relation to a medical diagnosis.  Patton v. 
West, 12 Vet. App. 272 (1999).

Significantly, the record shows the veteran has not been 
provided with specific notice of certain provisions that 
apply to cases involving PTSD based on allegations of 
personal assault.  38 C.F.R. § 3.304(f) (3) (2007).  VA will 
not deny a PTSD claim that is based on an inservice personal 
assault without first advising the claimant that evidence 
from sources other than the veteran's service records or 
evidence of behavioral changes may constitute credible 
supporting evidence of the stressor, further development is 
in order.

The veteran's psychiatric diagnoses as well as PTSD diagnosis 
has been based on the incidents which occurred during recruit 
training.  The RO must attempt to verify these incidents, to 
include contacting J.H.M., who wrote a statement for the 
veteran indicating he witnessed the attacks on the veteran by 
the drill instructors.

Accordingly, the case is REMANDED for the following action:

1.  The RO should contact the veteran and 
notify him of the opportunity to furnish, 
or to advise VA of the potential source 
or sources of evidence other than his 
service records, or evidence of 
behavioral changes, that might constitute 
credible supporting evidence of her 
purported inservice assault.  38 C.F.R. § 
3.304.  The veteran must be provided with 
specific examples of corroborating 
alternative evidence.

2.  The veteran is to be invited to 
submit a statement providing greater 
detail concerning the claimed inservice 
assaults.  

3.  The RO should attempt to contact 
J.H.M. who stated he witnessed the 
beatings allegedly suffered by the 
veteran while in recruit training.  

4.  If and only if, an in-service 
stressor is independently verified, the 
RO should schedule the veteran for a 
psychiatric examination to determine the 
nature and etiology of any current PTSD.  
The claims folders must be made available 
to the examiner for review.  The clinical 
history and all pertinent psychiatric 
pathology should be discussed in the 
examination report.  If PTSD is 
diagnosed, the examiner should specify 
which stressor was used as a basis for 
the diagnosis, and the evidence which 
independently verifies the claimed 
stressor.  The examiner should then opine 
whether it is at least as likely as not 
that PTSD had its onset during the 
veteran's active service.

Thereafter, the RO must review the claims 
folders and ensure that the foregoing 
development actions, as well as any other 
necessary development has been conducted 
and completed in full.  The RO should 
review any examination report to ensure 
that it is in complete compliance with 
the directives of this REMAND.  If the 
report is deficient in any manner, the RO 
must implement corrective procedures at 
once.

5.  The RO should then readjudicate the 
issue on appeal.  If the benefit sought 
on appeal is not granted to the veteran's 
satisfaction, the RO must issue a 
supplemental statement of the case, and 
provide him with an opportunity to 
respond.  The RO is advised that they are 
to include any further changes in VCAA 
and any other applicable legal precedent.

After the veteran has been given an opportunity to respond to 
the supplemental statement of the case and the period for 
submission of additional information or evidence set forth in 
38 U.S.C.A. § 5103(b) (West 2002) has expired, if applicable, 
the case should be returned to the Board for further 
appellate consideration, if otherwise in order. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



______________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals







 Department of Veterans Affairs


